Civil action tried upon the following issues:
"1. Was the plaintiff, T. L. Ferrell, injured by the negligence of the defendants, U.S. Railroad Administration and James C. Davis, Director General of Railroads, as alleged in the complaint? Answer: `No.'
"2. Was the plaintiff, T. L. Ferrell, injured by the negligence of the defendant D. W. Card, as alleged in the complaint? Answer: `No.'
"3. Did the plaintiff, T. L. Ferrell, by his negligence, contribute to his own injury? Answer: `Yes.'
"4. What damages, if any, is the plaintiff entitled to recover? Answer: ........."
Judgment on the verdict in favor of defendants. Plaintiff appealed.
The only exceptions presented on the record are those relating to the exclusion of evidence bearing upon the first two issues. There is no exception directed to the third issue. A careful perusal of the record leaves us with the impression that the case has been tried in substantial conformity to the law bearing on the subject, and we have discovered no material ruling or action on the part of the trial court which we apprehend should be held for reversible error.
No error. *Page 771